Répullique Démocratique du Éanga

CABINET DU PRÉSIDENT DE LA RÉPUBLIQUE

INSPIRATION GROUP ? PTY LTD (DIG OJL) ET LA SOCIETE
NATIONALE DES HYDROCARBURES DU CONCO (SONAHYDROC)
SUR LES BLOCS 8, 23 ET 24 DE LA CUVETTE CENTRALE DE LA

REPUBLIQUE DEMOCRATIQUE RU CONGO

Le Président de la République,

Vu la Constitution, telle que modifiée par la Loi n° 11/002 du
20 janvier 2011 portant révision de Certains articles de la Constitution de
la République Démocratique du Congo du 18 février 2006, spécialement
en ses articles 79 et 202 z

Vu la Loi n° 15/012 du 1° août 2015 portant Régime Général
des Hydrocarbures ;

Vu l'Ordonnance-Loi n° 13/002 du 13 février 2013, fixant la
Nnomencläture des droits, taxes et redevances du Pouvoir Central ;

- Vu. l'Ordonnance n° 017/004 du 07 avril 2017 portant
Nomination d'un Premier Ministre ;

Vu l»Ordonnance n° 017/005 du 08 mai 2017 portant
Romination des Vice-Premiers Ministres, des Ministres d'Etat, des
Ministres, des Ministres Délégués et des Vice-Ministres ;

Vu l'Ordonnance n° 017/024 du 10 juillet 2017 portant
Organisation _et fonctionnement du Gouvernement, modalités de
Collaboration entre le Président de la République et le Gouvernement

ainsi qu'entre les Membres du Gouvernement ; ‘
Suite

Vu l’Ordonnance n° 017/025 du 10 juillet 2017 fixant les
attributions des Ministères ;

Vu le Décret n° 16/010 du 19 avril 2016 portant Règlement
d'Hydrocarbures ;

Sur proposition du Ministre des Hydrocarbures 3
Le Conseil des Ministre entendu 5

ORDONNE:

Articie 1

Est approuvé le Contrat de Partage de Production conçlu le 14 décembre
2007 entre Ja République Démocratique du Congo et l'Association Divine
Inspiration Graup, PTY Ltd (PiG OIL) et Ja Société Nationale des
Hydrocarbures du Congo (SONAHYDROC) Sur les blocs 8, 23 et 24 de la
Cuvette Centrale de la République Démocratique du Congo.

Article 2

Les Ministres ayant les hydrocarbures et les finances dans leurs
attributions sont chargés, chacun en ce qui le Concerne, de l'exécution
de la présente Ordonnance qui entre en Vigueur à la date de sa
Signature.

Fait à Kinshasa, le 13 décembre 2018
Joseph KABILA KABANGE

Bruno TSHIBALA NZENZHE
Premier Ministre

ra

<

OS
AE

Palais de la Nation, avenue Roi Baudouin, Kinshasa
BP: 201 Kin
